DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 7 as filed on December 23, 2021, are acknowledged. 
Amendments made to claims 1 and 7 are responsive.  The previous objections to the claims, as set forth in the Office action mailed on September 29, 2021, have been withdrawn.
Applicant's arguments, see Remarks/Arguments, filed on December 23, 2021, with respect to prior art reference of Ma (US20060093004) have been fully considered but they are not persuasive.
The Applicant argues that Ma fails to reveal the limitation "a metal etching protection layer, disposed on the metal semiconductor contact layer" recited in claim 1.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Applicant further argues that Ma fails to reveal the limitation "the metal etching protection layer serving as an etching mask for a ridge structure of laser device during an inductively coupled plasma reactive ion etching (ICP-RIE) process, wherein the metal etching protection layer is not necessary to remove after completing the ICP-RIE process" recited in claim 1.  However, Ma does disclose the recited limitation in paragraphs 0034-0035, which is illustrated in the annotated Figs. 9-10 above.  In particular, Ma discloses that the protective pattern 108 (which is formed by deposition insulating film 108 on metal pattern 106) functions as an etching mask upon dry etching (ICP or RIE) for formation of a ridge structure in the subsequent step, wherein the metal etching protection layer is not removed after completing the ICP-RIE process (paragraphs 0034-0035 and Figs. 9-10).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US20060093004).
Regarding claim 1, Ma discloses an etching protection layer structure of a metal semiconductor junction (Fig. 9), comprising: a semiconductor substrate, having a metal semiconductor contact layer (p-type cap layer 105 reads on a metal semiconductor contact layer, paragraph 0033 and Fig. 9); and a metal etching protection layer, disposed on the metal semiconductor contact layer (layer 116a with cover 108 reads on a metal etching protection layer, paragraph 0034 and Fig. 9), the metal etching protection layer serving as an etching mask for a ridge structure of laser device during an inductively coupled plasma reactive ion etching (ICP-RIE) process, wherein the metal etching protection layer is not necessary to be removed after completing the ICP-RIE process (paragraphs 0034-0035 and Fig. 10).
Regarding claim 2, Ma discloses wherein the metal etching protection layer is formed with processes of forming a pattern of metal etching protection layer on the semiconductor substrate, then depositing a metal protection layer on the pattern of metal etching protection layer, and removing the metal protection layer other than the 
Regarding claim 3, Ma discloses wherein the metal etching protection layer is a P-type metal of titanium (Ti) /platinum (Pt) (Ti/Pt, paragraphs 0029 and 0033).
Regarding claim 4, Ma discloses a method for manufacturing an etching protection layer structure of a metal semiconductor junction (paragraphs 0029 and 0033), comprising the steps of providing a semiconductor substrate having a metal semiconductor contact layer (p-type cap layer 105 reads on a metal semiconductor contact layer, paragraph 0029); forming a pattern of metal etching protection layer on the semiconductor substrate (a patterned photoresist reads on a pattern of metal etching protection layer, paragraph 0029); depositing a metal protection layer on the pattern of metal etching protection layer (layer 116a reads on a metal etching protection layer, paragraphs 0029 and 0030); and removing the metal protection layer other than the pattern of metal etching protection layer to form a metal etching protection layer (paragraphs 0029 and 0030).
Regarding claim 7, Ma discloses wherein the metal etching protection layer serves as an etching mask for a ridge structure of laser device during an inductively coupled plasma reactive ion etching (ICP-RIE) process, and the metal etching protection layer is not necessary to be removed after completing the ICP-RIE process (paragraphs 0034 - 0035, Figs. 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US20060093004) as applied to claim 4 above, and in view of Mazed (WO99/15934).
Regarding claim 5, Ma discloses wherein forming the pattern of metal etching protection layer, further comprising steps coating a photoresist on the semiconductor substrate (paragraph 0029); using a photomask to expose on the photoresist to define the pattern of metal etching protection layer (paragraph 0029; a photoresist patterning process commonly uses a photomask, as evidenced by Xiao, Introduction to Semiconductor Manufacturing Technology, SPIE Press, 2012, ISBN 978-0-8194-9092-6, chapter 6); and developing the photoresist to form the pattern of metal etching protection layer (paragraph 0029).  Ma is silent about a step of removing a surface oxide layer of the semiconductor substrate; however, removing a surface oxide layer of the semiconductor substrate is a commonly used process step in semiconductor processes, for example, Mazed teaches such a cleaning step (lines 12-15, page 16).
Regarding claim 6, Ma discloses wherein the metal protection layer is a P-type metal of titanium (Ti) /platinum (Pt) (Ti/Pt, paragraph 0029).  Ma is silent about steps of using dry etching and wet etching processes to remove surface contaminants and oxides of the semiconductor substrate before depositing the metal protection layer; and using an electron beam evaporation machine to deposit the metal protection layer; 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713